NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0999-17
                                                                A-1005-17

IN THE MATTER OF THE
NEW JERSEY PINELANDS
COMMISSION'S APPROVAL OF
NEW JERSEY NATURAL GAS'S
APPLICATION (NO. 2014-0045.001)
FOR THE INSTALLATION AND
OPERATION OF THE SOUTHERN
RELIABILITY LINK PROJECT
AND THE DENIAL OF PINELANDS
PRESERVATION ALLIANCE'S
REQUEST FOR AN
ADJUDICATORY HEARING
________________________________

IN THE MATTER OF THE
NEW JERSEY PINELANDS
COMMISSION'S APPROVAL OF
NEW JERSEY NATURAL GAS'S
APPLICATION (NO. 2014-0045.001)
FOR THE INSTALLATION AND
OPERATION OF THE SOUTHERN
RELIABILITY LINK PROJECT
AND THE DENIAL OF DANIEL
CARUSO, PATRICIA CARUSO AND
JEAN KORVATH'S REQUEST FOR
AN ADJUDICATORY HEARING
_________________________________
            Argued January 20, 2021 – Decided April 29, 2021

            Before Judges Yannotti, Haas, and Natali.

            On appeal from the New Jersey Pinelands Commission,
            Application No. 2014-0045.001.

            Paul Leodori argued the cause for appellants Pinelands
            Preservation Alliance, Daniel Caruso, Patricia Caruso,
            and Jean Kovath (Paul Leodori, PC, attorneys; Amy
            Huber, on the briefs).

            Kristina L. Miles, Deputy Attorney General, argued the
            cause for respondent New Jersey Pinelands
            Commission (Gurbir S. Grewal, Attorney General,
            attorney; Melissa H. Raksa, Assistant Attorney
            General, of counsel; Patrick S. Woolford, Deputy
            Attorney General, on the briefs).

            Dennis J. Krumholz argued the cause for respondent
            New Jersey Natural Gas Company (Riker, Danzig,
            Scherer, Hyland, LLP, attorneys; Dennis J. Krumholz,
            of counsel and on the briefs; Michael S. Kettler, on the
            briefs).

PER CURIAM

      These two appeals, argued back-to-back and consolidated for purposes of

this opinion, arise from a challenge to the decision of the Pinelands Commission

(Commission) granting New Jersey Natural Gas Company (NJNG)'s proposal to

construct the Southern Reliability Link (SRL), an approximate 12-mile natural

gas pipeline traversing through several municipalities and a portion of the

Pinelands area.    Appellants, Pinelands Preservation Alliance (PPA), an

                                                                          A-0999-17
                                       2
environmental interest group, Daniel and Patricia Caruso (Carusos), and Jean

Korvath (Korvath) (collectively appellants or third-party objectors), property

owners living within one hundred feet of the SRL, challenge the Commission's

decision denying their request for an adjudicatory hearing. They contend the

Commission's: 1) refusal to permit a contested hearing before the Office of

Administrative Law (OAL) was arbitrary and capricious; 2) limited procedural

review violated their due process rights; and 3) failure to support its decision

with competent evidence in the record warrants reversal.

      We disagree with all of these arguments and affirm. The Commission

properly denied appellants' requests for adjudicatory hearings as they have

neither a statutory nor constitutionally protected property right to such a

proceeding. Further, the Commission afforded the appellants and all members

of the public with notice and an opportunity to submit oral and written comments

before deciding whether to approve NJNG's SRL project and supported its

decision with competent evidence in the record.

                                       I.

      In 2015, NJNG proposed the SRL, an approximately thirty-mile, thirty-

inch intrastate high-pressure natural gas transmission pipeline to service its

existing customers in Burlington, Monmouth, and Ocean Counties. Only a 12.1


                                                                          A-0999-17
                                       3
mile portion of the SRL would cross the Pinelands Area, specifically running

through Plumstead, Jackson, and Manchester Townships in Ocean County.

      In April 2015, NJNG submitted a pinelands development application

seeking the Commission's approval to construct and install the SRL's 12.1-mile

portion in the Pinelands Area pursuant to the Pinelands Comprehensive

Management Plan (CMP) Rules, N.J.A.C. 7:50-1.1 to -10.30. NJNG also filed

two related petitions with the Board of Public Utilities (Board). NJNG later

revised the SRL's proposed route and submitted an amended application to the

Commission and amended petitions to the Board.

      The Commission's staff reviewed NJNG's amended application under the

CMP's coordinated permitting process, N.J.A.C. 7:50-4.81 to -4.85. The staff

issued a "certificate of filing" in December 2015, finding the SRL project

consistent with the CMP's minimum standards. The Executive Director then

submitted a letter to the Board dated March 10, 2016, stating that the project

remained consistent with the CMP.

      We subsequently decided In re Petition of South Jersey Gas Co., (SJG)

447 N.J. Super. 459, 465 (App. Div. 2016), in which various parties challenged

the Executive Director's approval of a similar pipeline proposed by South Jersey

Gas that would run through the Pinelands. The court held, in part, that only the


                                                                          A-0999-17
                                       4
Commission, not its Executive Director or staff, had "the authority to render

final decisions on CMP compliance . . . in the coordinated permitting process."

Id. at 477. Consequently, we remanded review of South Jersey Gas's application

to the Commission with specific instructions on conducting further proceedings.

Id. at 478-79, 484.

        Following SJG, the Commission sought remands in related pending

appeals addressing the SRL so it could review NJNG's amended application

under the guidelines set forth by the court. We granted the motions, dismissed

the SRL appeals, and instructed:

             On remand, the Commission shall determine whether to
             render its decision based on the record before the Board
             of Public Utilities or to allow the parties to present
             additional evidence. The Commission shall also
             determine whether to refer the matter to the Office of
             Administrative Law for an evidentiary hearing before
             an Administrative Law Judge [(ALJ)].

        On June 9, 2017, the Commission adopted Resolution No. PC4-17-10,

outlining its new process for reviewing whether NJNG's SRL project was

consistent with the CMP's minimum standards. This resolution announced in

part:

             2. The Commission has considered whether to refer
             this matter to the Office of Administrative Law
             [(OAL)] for an evidentiary hearing and has decided not
             to do so, because:

                                                                         A-0999-17
                                        5
                 a. An additional evidentiary hearing is not
                 necessary at this time given the limited
                 regulatory issues involved in this
                 application and the extensive record
                 already developed both as part of the
                 Commission's review of the application
                 and hearings conducted before the [Board].

           3. The Commission staff shall provide notice of the
           public's opportunity to provide both oral and written
           comments regarding the Commission staff's
           consistency determination . . . .

           4. The former Appellants (Sierra Club and the
           Pinelands Preservation Alliance) may submit any
           additional information that they wish as part of the
           public comment process.

           5. The Commission staff shall, following the close of
           the public comment period, review the record and any
           public comment provided and shall prepare a
           recommendation as to whether its prior consistency
           determination  should        be affirmed.       Such
           recommendation report shall be posted on the
           Commission's website . . . .

           6. Any interested party who possesses a particularized
           property interest sufficient to require a hearing on
           constitutional or statutory grounds in accordance with
           N.J.S.A. 52:14B-3.2 & 3.3, may within 15 days of the
           posting of the Commission staff's recommendation
           report, submit a hearing request to the Commission.

     Upon passage of PC4-17-10, the Commission posted notice on its website

that the public could submit oral comments on NJNG's pinelands application at


                                                                       A-0999-17
                                     6
a special meeting on July 26, 2017, and written comments until the close of

business on August 2, 2017. The Commission held the special meeting as

scheduled; forty-five participants spoke, including appellants, and the

Commission received over 1300 written comments.

     After considering those submissions and NJNG's amended application, the

Commission staff determined that the portion of the SRL through the Pinelands

Area was consistent with the CMP, and the Executive Director submitted a

report to the Commission on August 29, 2017, recommending approval with

conditions. At the Commission's meeting, the Executive Director reviewed the

public's comments, the relevant CMP, and permitted use standards governing

each affected Pinelands Management Area.

     On September 14, 2017, as memorialized in Resolution No. PC4-17-27,

the Commission voted and approved NJNG's pinelands application with

conditions for the SRL's route through the Pinelands Area. The Commission

declared that it had reviewed the public's comments, the record, and the

Executive Director's recommendation report, and had found "ample evidence"

demonstrating that the proposed installation with the recommended conditions

conformed to the minimum CMP standards.




                                                                       A-0999-17
                                     7
      On September 10, and 12, 2017, the Carusos and Kovath submitted to the

Commission requests for an adjudicatory hearing before the OAL "in response

to the Executive Director's report" recommending approval of NJNG's pinelands

application.

      The Carusos wrote as "interest[ed] parties," stating that they owned

property in Wrightstown, which was "directly along the 'proposed pipeline

route.'" They first claimed the SRL violated the CMP and was contrary to the

Executive Director's findings because: 1) it was not genuinely associated with

the function of the Joint Base McGuire-Dix-Lakehurst (Joint Base or JB-MDL),

which was located within the Military and Federal Installation Area, one of the

Pinelands Management Areas, N.J.A.C. 7:50-5.12; 2) was not routed through

the less sensitive Pinelands Protection Area; and 3) it failed to meet the CMP 's

wetlands protection standards.

      They     further   asserted   that   the   Executive   Director's   approval

recommendation "would inflict direct harm to [their] property and [their]

family." They claimed that there was "approximately 15 feet" between their

property and the pipeline, and they were concerned that NJNG would expand its

construction activities onto their property.




                                                                            A-0999-17
                                           8
      The Carusos, unlike other property owners adjacent to the pipeline, had

not signed a construction easement agreement with NJNG providing for a

"temporary workspace" of twenty-five feet to expand construction activities on

either side of the right-of-way. They noted that NJNG's application stated that

"construction activities for the project will include temporary disturbances to

existing pavement and maintained/cleared, compacted roadway edge."

      The Carusos also were concerned that NJNG's horizonal drilling

construction method would have a negative impact upon the stream running in

front of their house and destroy their drinking water, and that an explosion could

occur after the pipeline became operational. They asserted that "[t]he rate of

pipeline accidents as recorded by the Pipeline and Hazardous Materials Safety

Administration has increased over roughly the past two decades," and that

pipeline experts found that "a minimum safety distance for a pipeline of this size

and pressure is 800 meters."

      Kovath also wrote as "an interested person" on September 12, stating that

she owned property in Wrightstown, and that her property was "15 feet away

from the pipeline's slated path." She raised similar concerns about the project's

lack of compliance with the CMP Rules, and insufficient construction right -of-

ways, and staging areas.


                                                                            A-0999-17
                                        9
      In addition, claiming that the Commission's approval would "directly

impact" her property and put her family "at substantial risk," Kovath asserted

that "[t]he construction disturbance could kill" the "approximately 300 feet of

mature fir trees along the front of [her] property that were planted at great

expense to provide [her] family with protection from the strong easterly winds

and road noise." She further claimed that her family's drinking water could be

impacted by NJNG's construction because her well was located less than fifty

feet from the SRL's route. She noted that construction of another pipeline in

Pennsylvania, which also involved horizontal directional drilling, had "forced at

least 15 families to stop using their well water."

      By separate letters dated September 13, 2017, Stacey Roth, the

Commission's Chief of Legal and Legislative Affairs, denied appellants'

adjudicatory hearing requests.       In both letters, citing PC4-17-10, the

Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 to -15, and In re

Amico/Tunnel Carwash, 371 N.J. Super. 199 (App. Div. 2004), Roth told

appellants that the Commission could only grant requests for an adjudicatory

hearing if the requestor could: 1) identify a constitutional or statutory ground

for the hearing; or 2) establish that the requestor has a particularized property




                                                                           A-0999-17
                                       10
interest sufficient to require the hearing. She concluded that appellants had not

demonstrated either requirement.

      Roth explained that any adjudicatory hearing rights granted to interested

persons by the CMP Rules, such as in N.J.A.C. 7:50-4.55, had been "curtailed"

by the Legislature in 1993 when it amended the APA in N.J.S.A. 52:14B-3.3 to

prohibit State agencies from promulgating or applying regulations allowing

third-party appeals of permit decisions unless authorized by a federal or state

statute. She noted that the APA provides that only three parties now are eligible

for an OAL hearing: 1) applicants for an agency license, permit, certificate,

approval, registration or other form of permission required by law; 2) the State

agency; and 3) a person who has proven a particularized property interest

sufficient to require a hearing on constitutional or statutory grounds.      "An

interested person who is not one of the above is statutorily defined as a third-

party. N.J.S.A. 52:14B-3.2." Roth also explained that PC4-10-17, where the

Commission set forth the process it would follow to implement the Appellate

Division's remand orders and review NJNG's application, only authorized a

hearing request by an interested party who possessed a particularized property

interest in accordance with the APA.




                                                                           A-0999-17
                                       11
      Roth further noted that the Pinelands Protection Act (Pinelands Act),

N.J.S.A. 13:18A-1 to -29, does not grant a trial-type hearing to any third-party

objector of a development. Rather, the only hearing rights expressly conferred

by the Pinelands Act were found in N.J.S.A.13:18A-20, which affords a right of

appellate review of Commission decisions involving:         1) waivers of strict

compliance and 2) municipal and county development approvals. Thus, Roth

stated that notwithstanding the N.J.A.C. 7:50-4.55's language, the Commission

could only grant appellants' requests if they had established a particularized

property interest sufficient to require a hearing on constitutional or statutory

grounds.

      As for her conclusion that appellants lacked any particularized property

interest, Roth found that appellants had "not demonstrated that the pipeline will

contaminate [their] drinking water supply, that there will be an accident that

impacts [their] property, or that there will be permanent damage on [their]

property as a result of the proposed development." Citing In re Riverview

Development, LLC, 411 N.J. Super. 409, 428 (App. Div. 2010), she explained

that "[t]he more general and attenuated that property interest is, the less likely

that it will be sufficient to trigger a hearing." Further, relying on Spalt v. New

Jersey Department of Environmental Protection, 237 N.J. Super. 206, 212 (App.


                                                                            A-0999-17
                                       12
Div. 1989), Roth stated that "'[f]ear of damage to one's recreational interest or

generalized property rights shared with other property owners is insufficient to

demonstrate a particularized property right' giving rise to an adjudicatory

hearing."

      Most significantly, Roth pointed out that only a "12.1[-]mile portion of

the overall SRL project [was] proposed to be constructed within the Pine lands

Area and, thus, is subject to the Commission's regulatory authority." As the

Carusos' and Kovath's properties were "located on Province Line Road, Upper

Freehold Township, Monmouth County, and not within the Pinelands Area as

delineated by the Pinelands Protection Act" in N.J.S.A. 13:18A-11(a) (setting

the boundaries of the pinelands), she concluded that their properties were

outside of the Commission's jurisdiction. Roth stated:

            Given this, any alleged impact to your property would
            not be within the legal purview of the Pinelands
            Commission and does not raise a particularized
            property right giving rise to the right to an adjudicatory
            hearing regarding the 12.1 mile portion of the proposed
            natural gas pipeline, which is the subject of the
            application pending before the Commission.

            Even if your property was located adjacent to the 12.1
            mile portion of the proposed natural gas pipeline to be
            constructed within the Pinelands Area, the fact that
            your property is located close to the proposed
            development and you are fearful of resultant injury to
            your property is insufficient to establish a right to an

                                                                           A-0999-17
                                       13
            adjudicatory hearing        before     the   Office     of
            Administrative Law.

      Finally, Roth rejected the Carusos' and Kovath's claim that general

environmental concerns and the SRL's conformance with the CMP met the legal

requirements for them to be afforded an adjudicatory hearing before the OAL.

Instead, she noted that "interested parties aggrieved by the final decision of the

Commission may have the right to file an appeal with the Appellate Division

within [forty-five] days from that final agency action." On October 27, 2017,

the Carusos and Kovath jointly filed a notice of appeal only from Roth's

September 13 denials of their adjudicatory hearing requests.1

      On September 12, 2017, PPA submitted to the Commission a similar

request for "an adjudicatory hearing, and/or the right to participate as a party in

such a hearing granted at the request of another interested party." PPA claimed

that it was qualified "as an interested party with standing to initiate and

participate as a party in an adjudicatory hearing because it represents the

interests of those individuals and families whose property and rights will be


1
  In their merits brief, the Carusos and Kovath appear to challenge the legal and
factual bases for Resolutions PC4-17-10, PC4-17-10 and PC4-17-49. However,
these Resolutions are not before us as they were not designated in appellants'
notice of appeal. See Campagna ex rel. Greco v. Am. Cyanamid Co., 337 N.J.
Super. 530, 550 (App. Div. 2001); Pressler & Verniero, Current N.J. Court
Rules, cmt. 5.1 on R. 2:5-1 (2021).
                                                                             A-0999-17
                                       14
directly affected by the pipeline if it is built."     PPA explained that its

"representative capacity" was "particularly important" since the Commission

had improperly decided not to provide notice of the Executive Director 's

approval recommendation to the entire public as purportedly required by the

CMP Rules in N.J.A.C. 7:50-4.3, -4.37 and -4.41, or include the "standard

language regarding appeals and hearings."

      PPA further asserted, without legal citation, that because Commission

approval was required for "construction of the pipeline along the proposed route

outside the Pinelands, any party whose interest arises from the impact of the

pipeline outside the Pinelands is harmed by a Commission approval and has

standing to obtain an adjudicatory hearing on the Executive Director's report."

      PPA also challenged the Commission's review process for NJNG's

application as set forth in PC4-17-10. PPA argued that this process, which

required no evidentiary hearing, would lead to "irrational decision making" by

the Commission and was "fundamentally unfair to those affected by the

proposed pipeline development."     PPA claimed that an evidentiary hearing

would show that the Executive Director's recommendation relied "on misstated,

misunderstood and irrelevant information that was not in the record."




                                                                          A-0999-17
                                      15
      PPA identified "three examples" of "fatal defects" in the Executive

Director's report that needed to be addressed in an evidentiary hearing. First,

PPA pointed to the report's reliance on an April 2016 explosion to an interstate

main transmission supply line in Pennsylvania to prove New Jersey's need for

the SRL. PPA claimed the explosion showed that NJNG could simply increase

its intake of natural gas from Transco, one of its other interstate suppliers to its

existing network. For support, PPA attached a 2017 report from its natural gas

experts, Skipping Stone, alleging that even if the explosion had taken place in

winter, when gas demand is highest, NJNG already had access to sufficient gas

supplies     from   Texas     Eastern   Transmission     Corporation     (TETCO),

Transcontinental Pipeline Company (Transco), and its own liquified natural gas

reserves.2

      Second, the PPA pointed to the report's reliance on a 2017 "desk top

exercise" conducted by the Board. PPA claimed that this exercise was not part

of NJNG's pinelands application or made available for public review, so it was

"impossible for the public or the Commissioners to know whether the exercise

was rigorous and reliable."



2
  Both TETCO and Transco are energy companies that own and operate natural
gas pipelines in New Jersey.
                                                                              A-0999-17
                                        16
      Third, PPA pointed to the report's depiction of a scenario in which both a

separate gas supply line and NJNG's system failed as justification for the SRL.

PPA claimed that neither NJNG nor the Board had presented this scenario, so it

was "irrational and inappropriate for the Commission to rely on such a

hypothesis."

      By letter dated September 13, 2017, Roth denied PPA's adjudicatory

hearing request. Similar to her denial letters sent to the Carusos and Korvath,

Roth informed PPA that the Commission could only grant requests for an

adjudicatory hearing if the requestor could: 1) identify a constitutional or

statutory ground for the hearing; or 2) establish that the requestor has a

particularized property interest sufficient to require the hearing. Roth found that

the Pinelands Act did not afford PPA the right to an adjudicatory hearing, and

that PPA had not demonstrated a particularized property interest to require such

a hearing.

      Moreover, citing Spalt, 237 N.J. Super. at 212, and Public Interest

Research Group, Inc. v. State Department of Environmental Protection, 152 N.J.

Super. 191, 205 (App. Div. 1977), Roth stated that PPA's asserted

"[r]epresentation of others, based on conjecture as to those individuals' standing

to seek an adjudicatory hearing[, did] not constitute a particularized property


                                                                             A-0999-17
                                       17
interest." She also explained again that the Commission's jurisdiction was

"confined to the State designated Pinelands Area. Potential impacts associated

with development located outside of the Pinelands Area thus is not within the

legal purview of the Pinelands Commission and does not raise a particularized

property right giving rise to the right to an adjudicatory hearing."

      Roth next rejected PPA's claims that the Commission did not give proper

notice of the Executive Director's recommendation or report in accordance with

N.J.A.C. 7:50-4.3, -4.37 and -4.47.         She stated that PPA's claims were

"inaccurate" and did not "transform PPA's representational role into a

particularized property interest that entitle[d] the PPA to an adjudicatory

hearing." Roth referenced a September 12, 2017 letter to PPA's counsel which

explained why those CMP provisions were inapplicable to NJNG's application.

      She further explained that the Commission had provided "the requisite

notice of the Executive Director's Recommendation report as required by

Resolution PC4-17-10." In fact, Roth noted that the Commission, during its

passage of PC4-17-10 in June 2017, had considered whether it would refer this

matter to the OAL for an evidentiary hearing and had unanimously decided not

to do so. She stated that the Commission "made this decision because the

regulatory issues involved in the application and the extensive record already


                                                                        A-0999-17
                                       18
developed both as part of the Commission's review of the application and the

hearings conducted by the [Board] negated the need for a hearing."

      Finally, Roth determined that the 2017 Skipping Stone report would not

be included as part of the decisional record provided to the Commissioners since

it was submitted attached to PPA's hearing request after the public comment

period on NJNG's application had closed.

                                       II.

      Appellants first contend the Commission erred by denying their requests

for an OAL adjudicatory hearing to contest the Executive Director's report

recommending approval of the SRL project. We disagree. As the Commission

properly found, appellants failed to establish either a statutory right or

constitutionally protected property interest entitling them to such a hearing.

Furthermore, allowing the Commission to decide whether it would refer the

matter to the OAL for an evidentiary hearing was consistent with our remand

instructions in SJG.

      Our review of an administrative agency's final determination is limited.

In re Adoption of Amends. to Ne., Upper Raritan, Sussex Cnty. & Upper Del.

Water Quality Mgmt. Plans, 435 N.J. Super. 571, 582 (App. Div. 2014). We

"afford[ ] a 'strong presumption of reasonableness' to an administrative agency's


                                                                           A-0999-17
                                      19
exercise of its statutorily delegated responsibilities." Lavezzi v. State, 219 N.J.

163, 171 (2014) (quoting City of Newark v. Nat. Res. Council, Dep't of Env't

Prot., 82 N.J. 530, 539 (1980)). We reverse only if we "conclude that the

decision of the administrative agency is arbitrary, capricious or unreasonable,

or is not supported by substantial credible evidence in the record as a whole."

J.D. v. N.J. Div. of Developmental Disabilities, 329 N.J. Super. 516, 521 (App.

Div. 2000).

      Our review is therefore limited to three questions: 1) whether the decision

is consistent with the agency's governing law and policy; 2) whether the decision

is supported by substantial evidence in the record; and 3) whether, in applying

the law to the facts, the agency reached a decision that could be viewed as

reasonable. In re Adoption of Amends., 435 N.J. Super. at 583 (quoting Mazza

v. Bd. of Trs., 143 N.J. 22, 25 (1995)). Implicit in the scope of our review is a

fourth question: whether the agency's decision offends the State or Federal

Constitution. George Harms Constr. Co. v. N.J. Tpk. Auth., 137 N.J. 8, 27

(1994). The burden of proof is on the party challenging the agency's action.

Lavezzi, 219 N.J. at 171.

      However, we are not "bound by the agency's interpretation of a statute or

its determination of a strictly legal issue." Ardan v. Bd. of Rev., 231 N.J. 589,


                                                                             A-0999-17
                                       20
604 (2018) (quoting U.S. Bank, N.A. v. Hough, 210 N.J. 187, 200 (2012)). We

consider those issues de novo. L.A. v. Bd. of Educ. of Trenton, 221 N.J. 192,

204 (2015). But, "[w]hen resolution of a legal question turns on factual issues

within the special province of an administrative agency, those mixed questions

of law and fact are to be resolved based on the agency's fact finding." Campbell

v. N.J. Racing Comm'n, 169 N.J. 579, 588 (2001).

      Applying these well-established principles, we turn to the Board's

decision to deny appellants' an adjudicatory hearing and discern no basis for

disturbing the Commission's decision.          We therefore reject appellants'

arguments on this point substantially for the reasons set forth by Roth in her

comprehensive written opinions and add the following comments, addressing

appellants' specific claims seriatim.

      A.    State or Federal statutory right to an adjudicatory hearing.

      "A third-party objector's right to a formal administrative hearing is

delineated and circumscribed by the [APA]." In re Authorization for Freshwater

Wetlands Statewide Gen. Permit 6, Special Activity Transition Area Waiver for

Stormwater Mgmt., Water Quality Certification, 433 N.J. Super. 385, 406 (App.

Div. 2013). "Although 'the APA does not foreclose such third parties from

seeking judicial review of the merits of a permit once it is issued by an agency,'"


                                                                             A-0999-17
                                        21
id. at 406-07 (quoting Riverview Dev., 411 N.J. Super. at 425), it gives the non-

applicant objector no automatic right to an adjudicatory hearing to contest the

issuance of a permit unless he or she can establish a separate statutory or

constitutional right to that hearing. In re NJPDES Permit No. NJ0025241, 185

N.J. 474, 481 (2006); In re Freshwater Wetlands Statewide Gen. Permits, 185

N.J. 452, 463 (2006); Spalt, 237 N.J. Super. at 212. See In re License of Fanelli,

174 N.J. 165, 172 (2002) (stating "the right to an administrative hearing

generally must be found outside the APA in another statute or constitutional

provision") (alteration in original) (quoting Christ Hosp. v. Dep't of Health &

Senior Servs., 330 N.J. Super. 55, 61 (App. Div. 2000)).

      In this regard, N.J.S.A. 52:14B-3.1 to -3.3, the APA expressly prohibits

any state agency from promulgating rules or regulations granting an OAL

hearing to any person other than a permit applicant unless "specifically

authorized to do so by federal law or State statute," N.J.S.A. 52:14B-3.1(d), or

unless that third party "has [a] particularized interest sufficient to require a

hearing on constitutional or statutory grounds."         N.J.S.A. 52:14B-3.2(c)

and -3.3. Accord Amico/Tunnel Carwash, 371 N.J. Super. at 204.

      N.J.S.A. 52:14B-3.1 specifically provides:

            The Legislature finds and declares that:


                                                                            A-0999-17
                                       22
            a.   Under the provisions of the "Administrative
            Procedure Act," P.L.1968, c. 410 (C. 52:14B-1 et seq.)
            all interested persons are afforded reasonable
            opportunity to submit data, views or arguments, orally
            or in writing, during any proceedings involving a
            permit decision;

            b. Persons who have particularized property interests
            or who are directly affected by a permitting decision
            have constitutional and statutory rights and remedies;

            c. To allow State agencies without specific statutory
            authorization to promulgate rules and regulations
            which afford third parties, who have no particularized
            property interests or who are not directly affected by a
            permitting decision, to appeal that decision would give
            rise to a chaotic unpredictability and instability that
            would be most disconcerting to New Jersey's business
            climate and would cripple economic development in
            our State; and

            d. It is, therefore, altogether fitting and proper, and
            within the public interest, to prohibit State agencies
            from promulgating rules and regulations which would
            allow third party appeals of permit decisions unless
            specifically authorized to do so by federal law or State
            statute.

            [N.J.S.A. 52:14B-3.1.]

      N.J.S.A. 52:14B-3.2 defines "[p]ermit decision" as "a decision by a State

agency to grant, deny, modify, suspend or revoke any agency license, permit,

certificate, approval, chapter, registration or other form of permission required

by law." That statute also defines "[t]hird party" as "any person other than: [(a)]


                                                                             A-0999-17
                                       23
An applicant for any agency license, permit, certificate, approval, chapter,

registration or other form of permission required by law; [(b)] A State agency;

or [(c)] A person who has particularized property interest sufficient to require a

hearing on constitutional or statutory grounds." And N.J.S.A. 52:14B-3.3 states:

            a. Except as otherwise required by federal law or by a
            statute that specifically allows a third party to appeal a
            permit decision, a State agency shall not promulgate
            any rule or regulation that would allow a third party to
            appeal a permit decision.

            b. Nothing herein shall be construed as abrogating or
            otherwise limiting any person's constitutional and
            statutory rights to appeal a permit decision.

      Here, appellants have no "particularized property interest sufficient to

require a hearing on . . . statutory grounds" to contest the Executive Director's

report before the OAL. N.J.S.A. 52:14B-3.2(c). While both the Pinelands Act

and the National Parks and Recreation Act of 1978, 16 U.S.C. § 471i (creating

New Jersey's Pinelands National Reserve), contemplate programs "to provide

for maximum feasible . . . public participation in the management of the

[Pinelands]," N.J.S.A. 13:18A-8(h) and 16 U.S.C. § 471i(f)(7), neither of those

statutes expressly grants adjudicatory hearings to third-party objectors, like

appellants. Instead, they discuss the requirement of holding "public hearings"




                                                                            A-0999-17
                                       24
when developing a management plan, i.e., the CMP Rules. N.J.S.A. 13:18A-8;

16 U.S.C. § 471i(e)(5).

      And, although the Pinelands Act grants the Commission power "[t]o hear

testimony, taken under oath at public or private hearings, on any material

matter," N.J.S.A. 13:18A-6(h), it does not expressly provide non-applicants or

third-party objectors the right to an administrative adjudicatory hearing to

challenge the Executive Director's recommendation report or any Commission

approval. Further, N.J.S.A. 13:18A-15, on which appellants rely, does not

provide the right to an evidentiary hearing. N.J.S.A. 13:18A-15 authorizes the

Commission, after adoption of the CMP, "to commence a review . . . of any

application for development in the pinelands area," and after notice "to the

person who submitted such application," the Commission "shall, after public

hearing thereon, approve, reject, or approve with conditions any such

application." (emphasis added).

      Appellants, nevertheless, rely on other statutory authority and regulations

to establish their right to such a hearing. They initially rely on the private OAL

hearing rights afforded to an "interested person" in the CMP Rules. We are not

persuaded by this argument.

      "Interested person" is defined in N.J.A.C. 7:50-2.11 as:


                                                                            A-0999-17
                                       25
            [A]ny persons whose right to use, acquire, or enjoy
            property is or may be affected by any action taken under
            this [CMP] Plan, or whose right to use, acquire, or
            enjoy property under this Plan or under any other law
            of this State or of the United States has been denied,
            violated, or infringed upon by an action or failure to act
            under this Plan.

Appellants contend that N.J.S.A. 52:14B-3.1 to -3.3 does not apply to them

because, as interested persons, they requested a hearing to challenge the

Executive Director's recommendation, and not a permit or Commission

approval. Their reliance on the CMP Rules is misplaced as N.J.A.C. 7:50-4.92

states that "[a]ll appeals of determinations of the Executive Director shall be

made to the [OAL] pursuant to N.J.A.C. 7:50-4.91," and N.J.A.C. 7:50-4.91

limits hearings to "[a]ny person who has a right to request a hearing conducted

by the Office of Administrative Law." (emphasis added).

      Thus, in accordance with N.J.S.A. 52:14B-3.1 to -3.3, only a person or

entity who has either submitted a development application to the Commission

or has a particularized property interest sufficient to require a hearing on

constitutional or statutory grounds has a right to a hearing before the OAL.

Amico/Tunnel Carwash, 371 N.J. Super. at 210 (stating "the evident purpose of

the 1993 amendment was to withdraw the power of a state administrative agency



                                                                         A-0999-17
                                       26
to provide for an OAL hearing by rule or regulation even though such a hearing

is not required by the APA").

         Further,   contrary   to   appellants'   claims,   In   re   Madin/Lordland

Development International for Pinelands Approval, 201 N.J. Super. 105 (1985),

provides no support for their arguments.           That case concerned whether a

Pinelands municipality, whose Master Plan and local land use ordinances were

not yet certified by the Commission, could challenge the Commission's

development approvals, and receive an evidentiary hearing as an interested

party.

         Appellants reliance on the Environmental Rights Act (ERA), N.J.S.A.

2A:35A-1 to -14, is equally without merit. Rather than granting private citizens

the right to an administrative hearing, as defendants assert, "'[t]he ERA creates

a private cause of action for declaratory and injunctive relief' . . . 'to enforce an

environmental protection statute as an alternative to inaction by the government

which retains primary prosecutorial responsibility.'" N.J. Dep't of Env't Prot. v.

Exxon Mobil Corp., 453 N.J. Super. 272, 293 (App. Div. 2018) (quoting

Patterson v. Vernon Twp. Council, 386 N.J. Super. 329, 330-31 (App. Div.

2006), and then Superior Air Prods. Co. v. NL Indus., Inc., 216 N.J. Super. 46,

58 (App. Div. 1987)); see also Twp. of Howell v. Waste Disposal, Inc., 207 N.J.


                                                                               A-0999-17
                                          27
Super. 80, 98 (App. Div. 1986) (stating the ERA grants a private person standing

to enforce environmental protection laws an alternative to inaction or inadequate

action by the enforcing agencies). We have reviewed the administrative record

and are satisfied that the ERA provides no support for appellants' claim to an

adjudicatory hearing. Indeed, there was no inaction, or inadequate inaction by

the Commission.

      B.    Particularized property interest sufficient to require a hearing on
            constitutional grounds.

      Appellants also have no "particularized property interest sufficient to

require a hearing on constitutional . . . grounds" to contest the Executive

Director's report before the OAL. N.J.S.A. 52:14B-3.2(c). First, even assuming

the Carusos' and Korvath's properties are all located within fifteen feet from the

proposed pipeline, their properties and the nearby development are not within

the Pinelands Area. Thus, any alleged impact to their properties would not be

within the jurisdiction of the Commission and could not raise a particularized

property right entitling them to an adjudicatory hearing regarding the Executive

Director's report on the portion of the SRL in the Pinelands.

      Second, as Roth correctly explained, the generalized concerns of PPA and

appellants to the proposed development do not establish a particularized

property right to require a hearing on constitutional grounds. In Spalt, we stated:

                                                                             A-0999-17
                                       28
            [S]imply because some of the plaintiffs reside close to
            the proposed . . . [development] site and are fearful of
            resultant injury to their property, does not mean that
            they are entitled to an adjudicatory hearing. Fear of
            damage to one's . . . generalized property rights shared
            with other property owners is insufficient to
            demonstrate a particularized property right or other
            special interest.

            [237 N.J. Super. at 212 (citations omitted).]

See also In re Freshwater Wetlands Statewide Gen. Permits, 185 N.J. at 473

(stating "speculative" threats of property damage from development do not

establish particularized property interest entitling third parties to a trial-type

hearing).

      Third, although environmental interest groups, such as PPA, have

standing to appeal an agency's settlements and final decisions based upon their

broad representation of citizen interests throughout this state, see Exxon Mobil

Corp., 453 N.J. Super. at 301, 303, that status alone does not entitle them to an

adversarial administrative hearing as a third-party objector. In our view, simply

asserting that an environmental group is entitled to an administrative hearing

because it represents municipalities and families whose property and rights will

be affected by the pipeline is too speculative of an interest to warrant such a

proceeding. Freshwater Wetlands Statewide Gen. Permits, 185 N.J. at 473;


                                                                            A-0999-17
                                       29
Spalt, 237 N.J. Super. at 212. The Commission, therefore, did not err when it

concluded that PPA and appellants failed to establish any constitutional grounds

to contest the Executive Director's report before the OAL.

                                        III.

      In their next point, appellants argue that the Commission's procedural

review violated state and federal due process guarantees. They assert that an

opportunity for public comment on any development project is not equivalent to

participation in an evidentiary hearing before the OAL. Again, we disagree.

      At a minimum, whether analyzed under the Federal or State Constitution,

due process requires adequate notice and an opportunity to be heard. First Resol.

Inv. Corp. v. Seker, 171 N.J. 502, 513-14 (2002). However, not every justiciable

controversy requires a trial-type hearing to satisfy the demands of due process.

Freshwater Wetlands Statewide Gen. Permits, 185 N.J. at 467. "[D]ue process

is a flexible and fact-sensitive concept."       Ibid.   "[W]hether a third-party

objector's due process rights may be satisfied by an agency's review process

depends in significant part on the objector's ability to participate in the process."

In re Thomas Orban/Square Props., LLC, 461 N.J. Super. 57, 79 (App. Div.

2019).




                                                                              A-0999-17
                                        30
      Here, PPA and appellants participated in the public hearings and

submitted comments to the Commission objecting to the proposed development.

Those comments, however, were appropriately addressed in the Executive

Director's report. "In the land-use permitting context, . . . a third-party objector's

due process rights may be satisfied by an agency's review process, even absent

trial-type procedures." In re Freshwater Wetlands Statewide Gen. Permits, 185

N.J. at 471. Under N.J.S.A. 52:14B-3.1(a), "all interested persons are afforded

reasonable opportunity to submit data, views or arguments, orally or in writing,

during any proceedings involving a permit decision." We are satisfied from our

review of the record, that the Commission conscientiously considered

appellant's arguments and its procedural review did not violate appellants' state

and federal due process guarantees.

                                         IV.

      Appellants also contend that the record contained insufficient evidence to

support the Commission's denials of their requests for an adjudicatory hearing.

They argue that the Commission's failure to grant them an adjudicatory hearing

to challenge the Executive Director's report restricted the facts considered by

the Commission and rendered the evidence insufficient to support its approval

of NJNG's SRL project. In essence, appellants are challenging PC4-17-10 and


                                                                               A-0999-17
                                        31
the Commission's approval of the SRL pipeline. These claims are procedurally

deficient and substantively without merit.

      As previously noted, appellants only listed the Commission's denial of

the adjudicatory hearing requests in their notices of appeal, and it is only the

judgments or orders or parts thereof designated in that notice that are subject to

review during the appeal process here. Campagna, 337 N.J. Super. at 550.

Substantively, we reject appellants' arguments for the reasons stated in our

opinion related to Sierra Club's (A-925-17) and PPA's (A-1004-17) appeal from

the final decision of the Commission to approve NJNG's application for the SRL

pipeline and their respective appeals (A-3666-15 and A-3752-15) to the Board's

March 18, 2016 decision.

                                       V.

      Finally, PPA argues that the Commission's meeting minutes of December

12, 2017, and PC4-17-49, confirm that the environmental interest group is

entitled to an adjudicatory hearing. This argument lacks sufficient merit to

warrant extended discussion in a written opinion. R. 2:11-3(e)(1)(E).

      We discern nothing in PC4-17-49 stating or confirming that PPA, or any

third-party objector, has the right to an adjudicatory hearing to challenge the

Executive Director's report or the Commission's review of NJNG's pinelands


                                                                            A-0999-17
                                       32
application. Likewise, the minutes from the Commission's December 12, 2017

meeting do not support PPA's claim that it, or any third-party objector, is entitled

to an adjudicatory hearing. Rather, during that meeting, the Commission and

the Executive Director discussed proposed amendments to the CMP Rules,

including granting third-party adjudicatory hearings in response to the APA's

1993 amendments, but declined to adopt those changes. See 50 N.J.R. 969(a),

975 (Mar. 5, 2018) (Commission decided not to change third-party hearing

requirements until "further analysis of a potential Federal issue" was conducted).

      Affirmed.




                                                                              A-0999-17
                                        33